Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US 8,648,767 B2, hereinafter referred to as Takahashi).

    PNG
    media_image1.png
    540
    393
    media_image1.png
    Greyscale
	

a radiating body (113a-113d) provided with a body hollow region (hollow region under 113a-113d, Fig. 4); and 
a radiating branch (see “Branch” in annotated Fig. 2 above) electrically connected to the radiating body and located in the body hollow region (see Figs. 2, 3).
Regarding claim 2, Takahashi discloses the radiator as described in claim 1, wherein the radiating branch and the radiating body are located on the same plane (the bottom plane where “Branch” and 110 are located in Fig. 3).
Regarding claim 6, Takahashi discloses a antenna, comprising a first vibrator unit (111a, 113a and 111c, 113c, Fig. 2) and a second vibrator unit (111b, 113b, and 111d, 113d, Fig. 2) that are orthogonal in a polarization manner (Figs. 3, 4), wherein 
the first vibrator unit (111a, 113a and 111c, 113c, Fig. 2) comprises a first radiating portion (111a, 113a); the first radiating portion comprises a radiating substrate (113a-113d), and a first radiator (111a) and a second radiator (111c) that are provided on a surface of the radiating substrate (113a-113d); and the first radiator (111a) and the second radiator (111c) are spaced apart from each other and arranged symmetrically to each other (see 111a, 111c, Fig. 2); 
the second vibrator unit (111b, 113b, and 111d, 113d, Fig. 2) comprises a second radiating portion (111b, 113b); the second radiating portion comprises a radiating substrate (113a-113d) that is also used as the radiating substrate of the first radiating portion, and a third radiator (111b) and a fourth radiator (111d) that are provided on the radiating substrate (113a-113d), and the 
a straight line (“Line1”, see annotated Fig. 2 above) where the first radiator and the second radiator are located is perpendicular to a straight line (“Line2”, see annotated Fig. 2 above) where the third radiator and the fourth radiator are located; and each of the first radiator, the second radiator, the third radiator and the fourth radiator is the radiator as described in claim 1.
Regarding claim 8, Takahashi discloses the antenna as described in claim 6, wherein the first radiator (111a), the second radiator (111c), the third radiator (111b) and the fourth radiator (111d) are located on the same surface of the radiating substrate (113a, 113c, 113b, 113d); the first radiator and the second radiator are symmetrical to each other with respect to a first symmetry-axis (“Line1”, see annotated Fig. 2 above), the third radiator and the fourth radiator are symmetrical to each other with respect to a second symmetry-axis (“Line2”, see annotated Fig. 2 above), the first symmetry-axis is perpendicular to the second symmetry-axis, each of the first radiator and the second radiator of the first vibrator unit has an axisymmetric structure with respect to the second symmetry-axis, and each of the third radiator and the fourth radiator of the second vibrator unit has an axisymmetric structure with respect to the first symmetry-axis (see annotated Fig. 2 above).
Regarding claim 10, Takahashi discloses a base station (the reader/writer 100 is broadly interpreted as a base station), comprising the antenna as described in claim 6.

Allowable Subject Matter
Claims 3-5, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakamura et al. (US 2011/0050356 A1) discloses waveguide converter and manufacturing method for the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844